G-uason, J.,
delivered the opinion of the Court.
The appellant’s prayers, which were rejected, did not ask any instruction touching the character or quality of the noise, made by the appellees’ steam boiler, pumps, pipes, &c., and therefore there is no force in the argument of the appellant’s counsel that the instructions, granted by the Court in lieu of those asked by the prayers, did not direct the minds of the jury to the character or quality of the noises made by them. When instructions granted by the Court give to the party the benefit of all the law asked by his own prayers, he cannot be heard to object to such instructions because they do not give more. This principle has been so well settled that it is not necessary to cite authority in its support.
The third plea alleges all that was necessary, if established by proof, to make out a defence by prescription, and the demurrer to it was properly overruled. The appellant had the benefit of all the proof he offered tending to show that the grievances complained of were different *15in character and quality as well as greater in volume, after the appellees commenced brewing by steam power in 1876, than they had been before that date, and the law, applicable to the case, was fully and fairly given to the jury by the instructions of the Circuit Court.
(Decided 11th July, 1882.)
There was error, however, in awarding any costs against the appellant. The Act of 1874, ch. 167, applies exclusively to the Courts of Baltimore City. In the Circuit Courts for the counties, in eases at law, the rule still is that the costs follow the verdict.
The judgment appealed from, will, therefore, he affirmed except as to costs, and as to them the judgment will be reversed, hut without costs in this Court, and the cause remanded in order that the costs may he adjudged in conformity to the views expressed in this opinion.

Judgment affirmed, except as to costs, and reversed as to them, and cause remanded.